Citation Nr: 1436394	
Decision Date: 08/14/14    Archive Date: 08/20/14

DOCKET NO.  11-29 332	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to a compensable rating for a psychiatric disability to include adjustment disorder, anxiety, depression and posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

M. Young, Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from November 1965 to September 1967.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the Hartford, Connecticut Department of Veterans Affairs (VA) Regional Office (RO).  In July 2013, a video conference hearing was held before the undersigned.  A transcript of the hearing is associated with the Veteran's claims file.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional evidentiary development is necessary in this case.  The Veteran's most recent VA examination was in July 2010.  At the July 2013 video conference hearing he alleged worsening of his psychiatric disability.  He is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997).  

Accordingly, the case is REMANDED for the following action:

1.  Secure for the record complete copies of any outstanding records of evaluation or treatment the Veteran has received for his service-connected psychiatric disability during the period under consideration.  He must assist in this matter by identifying any (and all) providers.

2.  Thereafter, arrange for a psychiatric evaluation of the Veteran to determine the current severity of his service-connected psychiatric disability.  The entire record must be reviewed by the examiner in conjunction with the examination.  

The examiner should identify all current manifestations (and related impact on social and occupational functioning) of the Veteran's psychiatric disability.  The examiner should specifically note the presence or absence of each symptom listed in the criteria in the General Rating Formula for Mental Disorders (and any other psychiatric symptoms found).  The examiner must specifically comment on the effect the service-connected psychiatric disability has on the Veteran's occupational and social functioning.

The examiner must include rationale for all opinions offered.   

3.  Thereafter, review the record and adjudicate the claim.  If the benefit sought is not fully granted, issue an appropriate supplemental statement of the case, and afford the Veteran and his representative opportunity to respond, before returning the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

